Citation Nr: 0126554	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthralgia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



 INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a right knee condition.

The veteran appealed this matter to the Board.  In his VA 
Form 9, Appeal to the Board Veterans' Appeals, he requested a 
hearing before a travel Member of the Board.  In September 
2000, a videoconference hearing was held before the 
undersigned Member of the Board, at which the veteran 
testified with the assistance of his representative.  A 
transcript of the hearing has been associated with the claims 
file.  

The veteran has submitted pertinent evidence directly to the 
Board.  This evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case (SSOC).  In this case, 
however, this procedural right has been waived.  38 C.F.R. 
§ 20.1304(c) (2001).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In April 1984, the RO denied entitlement to service 
connection for a right knee condition, and the decision 
became final. 

3. The evidence submitted since the April 1984 decision bears 
directly and substantially upon the issue of entitlement 
to service connection for arthralgia of the right knee, 
and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the April 1984 decision, wherein the 
RO denied entitlement to service connection for a right knee 
condition, is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2001).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as a 
psychosis to a degree of 10 percent without one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); and Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.

The RO has provided the appellant with notice of the laws and 
regulations pertaining to the submission of new and material 
evidence to reopen a claim, and for service connection for a 
disorder of the right knee.  In this regard, the Board notes 
that the RO has issued a rating decision, a statement of the 
case and supplemental statements of the case, in addition to 
associated correspondence which clearly advise the appellant 
of what is required to substantiate his claim.

In essence, the RO has provided the appellant with specific 
citations to the laws and regulations pertaining to 
prevailing on his appeal, notified him of his appellate 
rights, and provided a discussion of why service connection 
has not been granted for a right knee disability.

In light of the above, the Board concludes that the RO 
satisfied the duty to notify the appellant in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The Board also finds that the appellant is not prejudiced by 
its consideration of his claim pursuant to the new law in the 
first instance.  As set forth above, VA has already met any 
obligations to the appellant under this new law.  The 
appellant has been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that a remand of the claim for adjudication by the RO under 
the new law would only serve to further delay resolution of 
the claim.  In any event, any deficiencies which may exist in 
either the duty to notify and/or the duty to assist are not 
prejudicial to the appellant because of the grant of his 
appeal to the extent indicated as is addressed below.  
Bernard, supra.


Factual Background and Analysis of Finality and Materiality

At the outset, the Board notes that 38 C.F.R. § 3.156 was 
recently amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

Normally, an RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett, supra. 

In this case, however, there is no determination because the 
RO failed to address this critical question, instead delving 
immediately into the question of entitlement to service 
connection.  Nevertheless, the Board finds that new and 
material evidence has been submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Board has construed the current appeal as an attempt to 
reopen the claim of entitlement to service connection, which 
the RO finally denied in April 1984.  When a veteran seeks to 
reopen a finally denied claim, the Board must review all of 
the evidence submitted since that action to determine whether 
the claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The basis of the prior final denial was that that the service 
medical records showed one episode of an acute right knee 
strain, such that no chronic disability could be established.

The newly received post-service private medical records, 
primarily from treating orthopedic surgeon Dr. RDS 
(initials), show that the veteran has a current right knee 
disorder diagnosed as a sprain/strain and a tear of the 
medial meniscus.  Additionally, testimony at the September 
2001 hearing revealed that Dr. RDS has opined that the 
current knee disorder, which he has treated intermittently 
for the last six years, is related to the in-service knee 
sprain.  This opinion is reportedly substantiated by magnetic 
resonance imaging findings, which reveal scarring from a 
prior ligament tear.   

The treatment records of Dr. RDS, all dated after the final 
decision, are undoubtedly considered "new."  Presumed 
credible, as required in Justus, supra, the evidence received 
by VA since the issuance of the RO's April 1984 decision 
establish the remaining criteria for entitlement to service 
connection.  See Hickson, supra.  That is, the evidence shows 
a current disability and sworn testimony identifying the 
existence of a competent nexus opinion.

The Board finds that the evidence submitted since the April 
1984 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
arthralgia of the right knee, the appeal is granted to this 
extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Additionally, as the Board noted earlier, there have been 
changes in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of well groundedness and redefines the 
obligations of VA with respect to the duty to assist.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).
  
The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is thus more favorable to him.  Therefore, the Board finds 
that the amended duty to assist law applies.  Karnas, supra; 
Holliday v. Principi, 14 Vet. App. 280 (2001).

In testimony adduced at the September 2001 videoconference 
hearing, the veteran identified additional medical records 
potentially relevant to the claim not previously requested by 
VA.  He stated that his treating orthopedist, Dr. RDS,  had 
made an opinion linking the current knee disorder to the in-
service knee injury.  Transcript, pps. 4, 5, 9.  

VA has considered the treatment reports of Dr. RDS dated 
through May 2000.  These records do not contain a nexus 
opinion, so it can only be assumed the statement was made in 
more recent treatment notes, if it was made at all.  

The Board notes that the record also contains the results of 
a June 1999 VA examination of the joints.  The examiner 
diagnosed right knee arthralgia but considered it secondary 
to the veteran's post-service employment, and unrelated to 
his military service.  The Board finds that the June 1999 
examination is comprehensive insofar as it provides an 
assessment of his current knee disability and whether it is 
etiologically related to an in-service event or injury.  
Therefore, VA need not provide an additional medical 
examination.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).
  
Because the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would also be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992); see also 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The RO should request previously 
unsubmitted treatment records from Dr. 
RDS, specifically requesting records that 
provide an opinion as to the origin of 
the veteran's current right knee 
disorder.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1)).

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  66 Fed. 
Reg. 45,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 66 Fed. Reg. 45620, 45630 
(to be codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for arthralgia of the 
right knee, taking into consideration all 
pertinent laws, regulations, and Court 
decisions.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claim, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


